Smith, Justice.
Appellant D. B. Roundtree III was found guilty of the murder of Sonya Lyvette Coxfield and possession of a firearm during the commission of a crime. He was sentenced to life imprisonment for murder and five years imprisonment for possession. We affirm.1
The evidence showed that the appellant shot his girl friend with a shotgun causing her death.
1. There was sufficient evidence presented at trial to meet the test of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. The trial court did not err in allowing the two photographs of the victim at the scene of the crime and one photograph of the victim’s blouse into evidence.

Judgment affirmed.


All the Justices concur, except Bell and Hunt, JJ., not participating.


 The crimes were committed on October 20, 1988. The Lowndes County jury returned its verdict of guilty on March 8, 1989. A notice of appeal was filed on March 21, 1989. The transcript of evidence was filed on April 21, 1989. The record was docketed in this Court on May 5, 1989. The case was submitted on June 16, 1989.